Citation Nr: 1019584	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  05-21 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertensive heart 
disease with congestive heart failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The Veteran had active military service in the United States 
Navy from October 1974 to June 1977.  The Veteran also served 
in the Army National Guard from November 1998 to February 
2005.  During his period of service with the Army National 
Guard, the record indicates that the Veteran was on inactive 
duty for training on certain dates within the time frame of 
December 2000 through November of 2001; and he had a period 
of active duty for training from August 4, 2001 through 
August 18, 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The Veteran testified before the 
undersigned Veterans Law Judge at a hearing in April 2007.  A 
transcript of that hearing is of record.

This claim was remanded by the Board in October 2007 for 
further development.  The development has been completed and 
the case is once again properly before the Board.

During the pendency of this appeal, by way of a December 2009 
rating decision, service connection for chronic obstructive 
pulmonary disease (COPD) and bronchitis was granted.  As this 
represents a grant of the benefits sought on appeal, these 
issues are no longer before the Board for adjudication.


FINDING OF FACT

The Veteran does not have hypertensive heart disease with 
congestive heart failure.




CONCLUSION OF LAW

The Veteran does not have hypertensive heart disease with 
congestive heart failure that is the result of disease or 
injury incurred in or aggravated by active military service; 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2007 and April 2009.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured by 
the RO's subsequent actions.  Id.)  Specifically regarding 
VA's duty to notify, the notifications to the Veteran 
apprised him of what the evidence must show to establish 
entitlement to service connection, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA medical records, and 
provided examinations in furtherance of his claim.  VA 
examinations with respect to the issue on appeal were 
obtained in June 2004, and August 2009 with a November 2009 
addendum.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinions obtained in this case are adequate, as 
they were predicated on consideration of the STRs, and VA 
medical records in the Veteran's claims file, and considered 
all other pertinent information or evidence of record, 
including relevant cardiac testing, and the Veteran's lay 
statements regarding his 2003 diagnosis of congestive heart 
failure.  Accordingly, the Board finds that VA's duty to 
assist in obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  In summary, no duty to assist was unmet.



II. Analysis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

In this case, after examining the record in its entirety, the 
Board finds that the medical evidence does not show that the 
Veteran has hypertensive heart disease with congestive heart 
failure.

Initially, the Board notes that the Veteran alleges that he 
was diagnosed with congestive heart failure in March 2003 by 
C.S., M.D., of the Harry S. Truman VA Hospital.  However, 
after examining the records from the Harry Truman VA hospital 
dated in 2003, none of the records reflects a diagnosis of 
congestive heart failure.  For example, a myocardial 
perfusion study conducted at the Harry Truman Veterans 
Hospital in March 2003 was normal-normal perfusion and 
ejection fraction.  Specifically, the findings included a 
normal left ventricle (anteroseptal-apical, lateral, 
posterior and inferior), and stated that the heart wall 
motion was normal, and the left ventricle ejection fraction 
was 60 percent (with normal LVEF evaluated as 50 percent or 
greater).  The Veteran's heart was found to be normal on all 
testing conducted in March and April of 2003, and at no point 
during this time period was the Veteran diagnosed with heart 
failure.  A June 2004 VA examination report includes a 
diagnosis of congestive heart failure that was well 
controlled, but it was also noted that a stress test was 
normal and that on examination there was no irregular rhythm, 
no murmur, no rub, no gallop, and no cardiomegaly on 
palpation.  

The Veteran was afforded a VA examination in August 2009, 
with an addendum obtained in November 2009.  In the initial 
August 2009 VA opinion, K.A., M.D. opined that there was no 
evidence based on the testing that the Veteran's pulmonary 
pathology (chronic obstructive pulmonary disease--COPD), 
caused hypertensive heart disease or congestive heart 
failure, with Dr. A. explaining that based on the recent 
testing, there was no heart failure present, as the Veteran 
had a normal ejection fraction and there was no dysfunction.

In a November 2009 addendum to the August 2009 VA Heart 
examination, Dr. A. opined that based on all the available 
medical records, there was no clinical evidence of heart 
failure.  The examiner, K.A., M.D., explained that the 
Veteran had the following cardiac investigations in 2007 and 
2008, none of which revealed evidence of heart failure:  an 
April 2007 treadmill stress test demonstrated that the 
Veteran could perform nine minutes of exercise on a Bruce 
protocol which was approximately 10 METs of exercise and 
represented an average workload for his age; an April 2007 
cardiac catheterization showed normal coronary arteries; and 
an October 2008 echocardiogram showed normal left ventricular 
function with a LV ejection fraction of 65-70 percent, 
borderline left ventricular hypertrophy and normal right 
ventricular function.  As such, Dr. A. determined that on 
review of the medical record, there was no clinical evidence 
of heart failure.  Dr. A. noted that heart failure is defined 
as an "abnormality of cardiac function responsible for 
failure of the heart to pump blood at a rate commensurate 
with requirements of the body," and stated that the Veteran 
had not demonstrated symptoms or signs of heart failure.  Dr. 
A. reasoned that the subjective feeling of shortness of 
breath was more likely to be a result of smoking rather than 
any heart disease because all cardiac tests were normal, and 
the pulmonary function tests were abnormal and consistent 
with smoking induced pulmonary dysfunction.  

Dr. A.'s November 2009 opinion stating that there was no 
clinical evidence of congestive heart failure is supported by 
other clinical evidence contained in the claims file, which 
includes stress tests, cardiac catheterizations and 
echocardiograms.  Specifically, at an August 2009 VA 
examination conducted by Dr. A., an echocardiogram was 
performed which showed that the left and right ventricles 
were normal in size and function, the left and right atrial 
size was normal, the mitral valve was normal in structure and 
function, and the aortic root was normal in size.  An October 
2008 cardiology diagnostic study consult noted normal left 
and right ventricle size, left and right atrial size, and 
stated that the mitral valve leaflets appeared normal.  
Finally, as Dr. A. noted in November 2009, an April 2007 
cardiology procedure report found a normal left circumflex 
coronary artery, a normal left atrial dimension, and a normal 
right coronary artery.

Other medical evidence of record that supports Dr. A.'s 
assessment that there is no clinical evidence of congestive 
heart failure includes a November 2007 entry in the 
outpatient treatment records which showed that a recent 
cardiac catheterization was within normal limits.  Further, 
in August 2007, a cardiac examination was conducted which 
found that S1, S2, are heard and normal, and there was no 
rub, gallop, or murmur.  Several reviews of the systems and 
problems lists contained in outpatient treatment records from 
the Kansas City VA medical center (VAMC) noted atypical chest 
pain as an active problem, but the problem lists do not 
mention congestive heart failure, or any other related 
problem, such as coronary artery disease, or an enlarged 
heart.  For example, a review of systems dated in July 2007, 
noted respiratory-shortness of breath; but noted no chest 
pain.  Further, although outpatient treatment records mention 
a history of coronary artery disease, this appears to be 
based on a history reported by the Veteran.  

In this case, Dr. A. supported his opinion that there was no 
clinical evidence showing that the Veteran currently suffered 
from congestive heart failure by pointing to cardiac 
investigations conducted in 2007 and 2008, none of which 
revealed evidence of heart failure.  After reviewing the 
claims file, there are no test results of record that 
contradict Dr. A.'s assessment, and in fact, all cardiac 
assessments (catheterization, echocardiograms, and stress 
tests) conducted throughout the years, support Dr. A.'s 
opinion that the Veteran does not suffer from heart disease, 
and that his shortness of breath is related to a pulmonary 
disease (COPD) as opposed to heart disease.

Although at a June 2004 VA General Medical Examination, the 
Veteran reported a questionable history of congestive heart 
disease diagnosed in March 2003, noting that he had a 
chemical stress test which confirmed his condition, as 
discussed above, records dated in March 2003 from the Harry 
Truman VA Hospital do not confirm a diagnosis of congestive 
heart failure.  Further, although the June 2004 examiner 
diagnosed the Veteran with congestive heart failure that was 
well controlled, the examiner's findings obtained at the 
examination contradict his diagnosis.  Specifically, on 
examination, the heart was found to have a regular rhythm 
rate without any murmur, rubs, or gallops, and the examiner 
noted that he palpated the heart and did not appreciate any 
cardiomegaly.  Although the Pulmonary Function test revealed 
a reduction in FVE1 and FVC, and air trapping, a stress test 
was normal, further supporting Dr. A.'s opinion that the 
Veteran does not suffer from heart disease, but rather, only 
COPD with the symptom of shortness of breath.  

The Board finds that Dr. A.'s November 2009 opinion stating 
that the Veteran does not suffer from heart disease is 
entitled to greater probative weight than the June 2004 VA 
examiner's opinion, which diagnosed the Veteran with 
congestive heart failure.  Dr. A.'s opinion is supported by 
cardiac testing conducted at the time of the examination, in 
addition to several other cardiac assessments (cardiac 
catheterization, treadmill stress tests, and echocardiograms) 
obtained throughout the years, and most recently in April 
2007 and October 2008.  The June 2004 examiner's diagnosis of 
congestive heart failure appears to be based on a history 
reported by the Veteran, rather than any actual testing, 
evident by the fact that the testing conducted at the June 
2004 examination contradicts the examiner's diagnosis, as it 
revealed a normal treadmill stress test, with no cardiomegaly 
on palpation.

In summary, the evidence of record does not show that the 
Veteran has congestive heart failure or hypertensive heart 
disease based on clinical studies.  Without evidence of a 
current disability the analysis ends.  In other words, absent 
a showing of current disability for which benefits are being 
claimed, service connection is not warranted.  The 
preponderance of the evidence is against the claim.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hypertensive heart disease with 
congestive heart failure is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


